Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Examiner’s Amendment 
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
2. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Eduardo J. Gonzalez Registration No. 73,515 on 06/24/2022. 

A. Amend the following claims 

1. (Currently Amended) A design system for creating a new design by combining two or more input fashion garment designs, the design system comprising: a design selection unit configured to select two or more input fashion designs respectively of two or more garments based on one or more parameters, the two or more input fashion designs being different from one another, wherein the two or more garments are different from one another; a design computing unit coupled to the design selection unit and configured to: compute one or more design elements for each of the input fashion garment designs; and compute a plurality of split points for each of the one or more computed design elements; and a design generation unit configured to (i) match a dominant color of all of the computed design elements and (ii) combine all of the computed design elements to generate a new design[[.]]; 
wherein the design computing unit further comprises: a design identifier configured to compute the one or more design elements; and a design scaler configured to scale a plurality of design elements to a common reference size[[.]]; 
wherein the design computing unit is configured to compute the one or more design elements using a minimum bounding rectangle. 
2. ( Canceled)
 3. ( Canceled)
 4. ( Currently Amended) The system of claim [[2]] 1 , wherein the design identifier is configured to identify a dominant color of each of the input fashion garment designs.
 5. (Previously Presented) The system of claim 1, wherein, for each of the input fashion garment designs, the design computing unit stores a design set comprising corresponding design elements and a dominant color. 
6. (Previously Presented) The system of claim 1, wherein the design computing module unit is configured to: select a graphic design element from a graphic element library; and stitch the graphic design element to generate the new design.
 7. (Previously Presented) The system of claim 6, wherein the design computing unit is configured to match the selected graphic design element to the dominant color. 
8. (Previously Presented) The system of claim 7, wherein the design generation unit is configured to select and scale a plurality of graphic design elements to generate a corresponding plurality of new designs. 
9. (Previously Presented) The system of claim 6, wherein the graphic design elements are scaled to a fixed aspect ratio while storing in the graphic design library, and wherein the graphic design elements are stored in a searchable format. 
10. (Previously Presented) The system of claim 1, wherein the design computing unit is configured to select a pattern from a pattern library and match the pattern to the respective input design to generate the new design.
 11. (Currently Amended) A method for creating a new design by combining two or more input designs, the method comprising: selecting two or more input fashion respectively of two or more garments based on one or more parameters, the two or more input fashion garment designs being different from one another, wherein the two or more garments are different from one another; computing one or more design elements for each of the input fashion garment designs; computing a plurality of split points for each of the one or more computed design elements; matching a dominant color of all of the computed design elements, scaling the computed design elements to a common reference size by a design identifier; and combining the one or more computed design elements from the input fashion garment designs to generate a new design and computing the one or more design elements using a minimum bounding rectangle. 
12. (Previously Presented) The method of claim 11, wherein each of the one or more design elements is computed using a minimum bounding rectangle.
 13. (Previously Presented) The method of claim 11, further comprising identifying a dominant color for each of the input fashion garment designs. 
14. (Previously Presented) The method of claim 13, further comprising storing a design set for each of the input fashion garment designs, wherein the design set comprises corresponding design elements and a dominant color. 
15. (Previously Presented) The method of claim 11, further comprising: selecting a graphic design element from a graphic element library; matching the selected graphic design element to the dominant color; and stitching the graphic design element to generate the new design. 
16. (Previously Presented) The system of claim 1, wherein each of the input fashion garment designs is selected based on at least one of a type of a garment, a style of the garment, and a specific design on the garment. 
17. (Previously Presented) The method of claim 11, wherein each of the input fashion garment designs is selected based on at least one of a type of a garment, a style of the garment, and a specific design on the garment.

 B. The following is an examiner’s statement of reasons for allowance: 

As to claims 1, 11, the prior art as taught by Brooking(US 8165711 B2) in view of KRIVONOSOVA(US 20190008226 A1) and further in view of Tagima(US 5408595 A) do not teach on render obvious the limitations recited in claims 1, 11, when taken in the context of the claims as whole compute one or more design elements for each of the input fashion garment designs; and compute a plurality of split points for each of the one or more computed design elements; and a design generation unit configured to match a dominant color of all of the computed design elements and combine all of the computed design elements to generate a new design; wherein the design computing unit further comprises: a design identifier configured to compute the one or more design elements; and a design scaler configured to scale a plurality of design elements to a common reference size; wherein the design computing unit is configured to compute the one or more design elements using a minimum bounding rectangle as recited in the independent claims 1, 11. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 11. C. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
                                          Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767. The examiner can normally be reached on 10-8PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194